Citation Nr: 0731818	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-43 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran served on active duty from June 1958 to May 1961 
and from June 1961 to May 1969.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In October 2005, the appellant failed to appear at a 
scheduled hearing before the Board. 

In May 2007, the Board sought a medical expert opinion, which 
was provided in June 2007.  


FINDINGS OF FACT

1. The veteran died in November 2001; the cause of the 
veteran's death as shown on the death certificate was 
respiratory failure due to neurologic injury due to brain 
tumor (craniopharyngioma).

2. At the time of the veteran's death, service connection was 
in effect for residuals of an excision of the proximal third 
of the left fibula for bone tumor, evaluated as 20 percent 
disabling; residuals of a fracture of the right third 
metacarpal, evaluated as noncompensable; and excision of a 
cyst of the left postauricular area, evaluated as 
noncompensable. 



3. The brain tumor, craniopharyngioma, was not affirmatively 
shown to have had onset during service; the brain tumor, 
craniopharyngioma, first diagnosed after service and is 
unrelated to an injury, disease, or event of service origin; 
the brain tumor, craniopharyngioma, was not caused by a 
service-connected disability; and a service-connected 
disability did not contributed substantially or materially to 
the brain tumor, craniopharyngioma, which caused the 
veteran's death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. § 1310, (West 2002); 38 C.F.R. § 3.312 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2003 and in June 2006.  The appellant was 
notified of the evidence needed to substantiate the claim of 
service connection for cause of death, namely, that the fatal 
tumor was linked to service.  The appellant was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that she could submit private 
medical records or authorize VA to obtain private medical 
records on her behalf.  The appellant was asked to submit any 
evidence that would include that in her possession.  She was 
also notified of the degree of disability assignable and the 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the above documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA, except the type of evidence to substantiate a 
claim); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).  



As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by substantial content-complying VCAA notice and 
subsequent readjudication as evidenced by the supplemental 
statement of the case, dated in December 2004.  Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.). 

To the extent the VCAA notice of June 2006, pertaining to the 
degree of disability and the effect date, was not thereafter 
readjudicated, the notice is defective, but as the claim is 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice with respect to this timing 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA and private 
medical records and the Board obtained a medical opinion to 
address the medical question presented.  As the appellant has 
not identified any additional evidence pertinent to the claim 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the appellant is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The service medical records show that on separation 
examination in May 1961 the veteran gave a history of 
headaches, and the examiner commented that the headaches were 
caused from the "eyes."  In August 1963, the veteran 
complained of temporal headaches.  In March 1964, the veteran 
was evaluated for diplopia, but no pathology was found.  In 
May 1968, the veteran complained of temporal headaches and 
pain in the posterior aspect of the neck.  On separation 
examination in 1969, the veteran gave a history of headaches 
and eye trouble, but no abnormality was identified. 

After service, VA records show that the veteran underwent 
periodic evaluation of the service-connected left tibia, but 
no significant changes, including osseous lesions, were 
noted. The records also show that the veteran complained of 
headaches in July 1973.  In August 1973, he complained of 
pain in the right front temporal region associated with 
blurred vision.  A skull X-ray was normal.  In February 1979, 
he complained of right ear pain and loss of balance with head 
movements.  In December 1979 and in early 1980, the veteran 
complained of dizziness associated with head movement, and an 
ENT work-up was negative.  In 1981 and 1984, the veteran was 
seen several times for complaints of dizziness or vertigo. 

Private medical record discloses that in July 2001 the 
veteran presented with extreme visual difficulty of about 
three months' duration and evidence of a pituitary failure.  
An MRI revealed a tumor within the sella, which was diagnosed 
as craniopharygioma.  Subsequent clinical records reveal 
continuing treatment for craniopharygioma.  In August 2001, 
the veteran underwent a left craniotomy for the removal of 
the brain tumor, but suffered a contralateral intracerebral 
hemorrhage.   Thereafter he developed a right temporal lobe 
hematoma suggested of amyloid angiopathy and he also 
developed small hematomas in both cerebellar hemispheres.  
After an evaluation it was determined that the veteran had 
developed a qualitative bleeding disorder.  After a short 
period of recovery, he developed aspiration syndrome that 
required emergency intubation.  He died on November [redacted], 2001, 
of complications of his brain surgery.  The causes of death 
listed on the death certificate were respiratory failure due 
to neurologic injury due to brain tumor (craniopharyngioma).
 
The appellant has submitted statements asserting that the 
veteran was a radio mechanic and fixed transmitter repairman 
during service and that such exposure caused his fatal brain 
tumor.   

Medical statements from a private physician who had treated 
the veteran revealed that the veteran had been exposed to 
electromagnetic radiation in a previous occupation and that 
there was an association between such exposure and the 
development of brain tumors, although such an association was 
small and certainly not proven with a prospective trial.

The veteran's medical records were reviewed by a VA physician 
in March 2002.  After a review of the clinical record and a 
review of occupational radiation studies, the physician 
noted, in pertinent part, that epidiomiologic studies had 
associated living near power transmission lines, which emit 
electromagnetic fields, with the incidence of brain tumors.  
The physician also noted that recent studies 
epidemiologically linked cell phone use to brain tumors.  
However, the physician noted that such studies did not 
demonstrate a scientific cause and effect relationship 
between electromagnetic radiation exposure and the 
development of brain tumors. 

In May 2007,  the Board submitted the veteran's claims folder 
to a VA physician who was to review the record and render an 
opinion as to whether it was at least as likely as not that 
the veteran's in-service headaches and eye problems were 
early manifestations of the fatal craniopharygioma.  

In June 2007, the VA physician responded after reviewing the 
veteran's claims folder. The physician, the Chief of the 
Hematology and Oncology Service at a VA Medical Center, 
stated in pertinent part, that he did not feel that the in-
service headache and eye complaints were early manifestations 
of the veteran's craniopharygioma.  The physician stated that 
it was known that craniopharyngiomas were rare, slow growing, 
benign cystic tumors and patients typically presented 
endocrine dysfunction, headaches, vision loss, or a 
combination of these symptoms with a duration of symptoms, 
ranging from 1 week to 372 months, until a diagnosis.  The 
physician explained that the duration of time between the 
veteran's initial headaches and diagnosis of 
craniopharyngiomas was at least 480 months, considerably 
longer than the longest case documented in the literature.  
The physician also noted that the mean duration of symptoms 
before presentation for all patients was in the range of 12 
to 21 months and the veteran's complaints of diplopia were 
document in 1964 and diplopia was not a common complaint, 
although vision loss or vision field loss were common 
complaints.

The physician further explained that the clinical evidence 
against the claim that in-service headaches were a 
manifestation of the brain tumor was the nonprogressive 
nature of the headaches.  The physician stated that headaches 
due to craniopharyngiomas were often due to blockage of 
cerebral spinal outflow resulting in obstructive 
hydrocephalus and the veteran's initial MRI study in July 
2001 did not reveal hydrocephalus.  

In summary, the physician expressed the opinion that the 
veteran's in-service headaches and eye problems in the 1960s 
were not early manifestations of his subsequent 
craniopharyngioma diagnosed in July-August 2001, and the 
overwhelming weight of the evidence supported his conclusion, 
citing to several medical studies on craniopharyngiomas. 



Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days develops a brain 
tumor to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The factual and legal question presented is whether service 
connection is warranted for the fatal craniopharyngioma, 
which was identified on the death certificate as having 
caused the veteran's death.

Based on the service medical records, a craniopharyngioma was 
not affirmatively shown to be present during service.  And as 
there is no competent evidence either contemporaneous with or 
after service that a craniopharyngioma was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, the fatal craniopharyngioma was first 
documented in 2001, 30 years after service, which is well 
beyond the one-year presumptive period for manifestation of a 
brain tumor as a chronic disease under 38 U.S.C.A. §§ 1112. 
1137. 

The appellant has argued that the veteran's fatal 
craniopharyngioma was due to exposure to electromagnetic 
radiation he sustained as a result of his military duties as 
a radio mechanic and fixed transmitter repairman.  




In support of her contention, the appellant has submitted 
statements from one of the veteran's treating physicians, who 
stated that that there was an association between such 
exposure and the development of brain tumors, although such 
an association was small and certainly not proven, which is 
tantamount to a much less likely as not probability of a 
causal link, which is below the standard of at least as 
likely as not to establish service connection.  And a VA 
physician also noted that studies did not demonstrate a 
scientific cause and effect relationship between 
electromagnetic radiation exposure and the development of 
brain tumors. 

For these reasons, the Board rejects the argument that 
veteran's fatal craniopharyngioma was due to exposure to 
electromagnetic radiation he may have sustained as a result 
of his military duties as a radio mechanic and fixed 
transmitter repairman because the competent medical evidence 
does not establish a causal connection on the benefit-of-the-
doubt standard of proof. 

The appellant also argued that the veteran's symptoms of 
headaches and eye problems during service were early 
manifestations of the slow growing brain tumor. 

To address this argument, the Board obtained an opinion from 
a medical expert, who expressed the opinion that the 
veteran's in-service headaches and eye problems in the 1960s 
were not early manifestations of his subsequent 
craniopharyngioma diagnosed in July-August 2001, citing 
several medical studies on craniopharyngiomas, which opposes 
rather than supports the claim.  The appellant has not 
submitted any competent medical evidence to support her 
argument.  

And although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates the 
fatal craniopharyngioma, first diagnosed after service, to an 
injury, disease, or event of service origin, service 
connection for the fatal craniopharyngioma under 38 C.F.R. § 
3.303(d) is not established.

As no other condition was listed as the cause of death or as 
contributing to the cause of death on the death certificate 
and as there is no other evidence that an adjudicated 
service-connected disability caused or contributed to the 
cause of the veteran's death, there is no factual or legal 
basis to conclude that a service-connected disability caused 
or contributed to the cause of veteran's death. 38 C.F.R. § 
3.312(c)

As for the appellant's statements, where, as here, the 
determinative issue involves a question of a medical 
causation, competent medical evidence is required to 
substantiate the claim.  The appellant as a layperson is not 
competent to offer an opinion on medical causation, and 
consequently her statements to the extent that she associates 
the veteran's fatal craniopharyngioma to symptoms of 
headaches and eye problems during service do not constitute 
favorable medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable evidence 
that the fatal craniopharyngioma had onset in service or was 
etiologically related to an injury, disease, or event of 
service origin, or that an adjudicated service-connected 
disability caused or contributed to the cause of the 
veteran's death, the preponderance of the evidence is against 
the claim that the veteran's death was related to service or 
to a service-connected disability and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

                                                                          
(The Order follows on the next page.)







ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


